__~m_____L

 

. 105975~LAK Document? Filed 10/11/18 Pagelot4

 
  
 

USDC SDNY

\§f',§‘j,“‘°"’°*"*‘f"'¥o 2 Tii§"§SRFJ‘YAYSYEWYTOY=ONUEW YoR_K

 

 

 

BATEFILED o .\sfaot'& j 29139€?|| th 92 05
` 7 1 Commonwea_lth fPen sylvan!
uNlrEo sTATEs oF AMERch, °°““‘y °* -@[&£Me .
-versus~ 51 11_ cr_.'*__a_jls (LAK)
,}_-1*'1,_, 11 '
VuADmmRTsAsTsmL 1111_1MNY 1
Defendant. \\1`)1111)\1111 NT 1 1__11 1 11 `2l1
outer -- ' ' 221

i\t*“`

D"-"" "“251//1/34
\t lLII v
D: -:;18- Clv 5975 (LAK)

 
   

VLADI|VEIR TSASTSIN,

Petitioner
-versus-

U'NiTEo sTATEs oF AMER|GA,

Respondent.

 

s.
Attorney-Client Privilege Waiver (Informed Consent)

To: VLADIMIR TSASTSIN

You have made a motion under Section 2255 of 'l`itle 28, United States Ccde, to have your co`nviction
set aside on the ground that you received ineffective assistance from your fortner lawyer, Aricady Bulch,
Esq. and Charles Kaser, Esq. (referred to in this form as “your former attorneys”). The court has
reviewed your papers and determined that it needs to have a sworn testimonial statement from Counsel
in order to evaluate your motion.

 

By making this motion, you have waived the attorney-client privilege you had with your fenner
attorney to the extent relevant to determining your claim. This means that if you wish to press your
claim of ineffective assistance, you cannot keep the communications between yourself and your former
attorney a secret-you must allow them to be disclosed to the Government and to the Court pursuant to
court order. 'l`he court has already issued an Order (copy attached) ordering your former attorney to
give such testimony, in the form of an affidavit This Inforrned Consent form ls designed to ensure that
you fully understand and agree to this ‘

Specifically, if you wish to proceed with your motion to set aside your conviction on the basis that you
received ineffective assistance of counsel, you rnust sign this statement and return it to the'court in the
attached envelope (keeping a copy for your records). The form constitutes your authorization to your
fenner attorney to disclose confidential communications (1) only in response to a court order and (2)
only to the extent necessary to shed light on the allegations of ineffective assistance of counsel that are

raised by your motion.
1116/acf M»w~'// 4/494:1/

 

